            Case 4:10-cv-01811-YGR Document 385 Filed 06/27/19 Page 1 of 5



     Gordon M. Fauth, Jr. (SBN 190280)
 1   gfauth@finkelsteinthompson.com
 2   K. Hope Echiverri Ranoa (SBN 298366)
     hranoa@finkelsteinthompson.com
 3   FINKELSTEIN THOMPSON LLP
     15 Shattuck Square, Suite 245
 4   Berkeley, CA 94704
     DireTelephone: (415) 398-8700
 5   Facsimile: (415) 398-8704
 6
     James Pizzirusso (pro hac vice)
 7   jpizzirusso@hausfeld.com
     HAUSFELD LLP
 8   1700 K. Street NW, Suite 650
     Washington, DC 20006
 9   Telephone: (202) 540-7200
     Facsimile: (202) 540-7201
10
     Kathleen V. Fisher (SBN 70838)
11
     kfisher@calvofisher.com
12   Alexander M. Freeman (Bar No. 237811)
     afreeman@calvofisher.com
13   CALVO FISHER & JACOB LLP
     555 Montgomery Street, Suite 1155
14   San Francisco, CA 94111
     Telephone: (415) 374-8370
15   Facsimile: (415) 374-8373
16   Counsel for Plaintiffs and the Class
17

18                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
19

20
                                               CASE NO. 4:10-CV-01811-YGR
21   In re SONY PS3 “OTHER OS”
     LITIGATION                                PLAINTIFFS’ OPPOSITION TO
22                                             ADMINISTRATIVE MOTION OF
                                               OBJECTOR LINDBERG FOR LEAVE TO
23                                             FILE DECLARATION OF CINDY A.
                                               COHN, EXECUTIVE DIRECTOR OF
24                                             THE ELECTRONIC FRONTIER
                                               FOUNDATION
25

26

27

28
              Case 4:10-cv-01811-YGR Document 385 Filed 06/27/19 Page 2 of 5




 1           Plaintiffs hereby oppose the administrative motion of Objector Susan Lindberg for leave to
 2
     file the declaration of Cindy A. Cohn, executive director of the Electronic Frontier Foundation,
 3
     which describes that organization and its history and work, including its efforts to provide legal
 4
     assistance to reverse engineers as part of its Coders’ Rights Project.
 5
             The Cohn declaration is not relevant to any issue presently before the Court. In her response
 6

 7 in opposition to Plaintiffs’ pending motion to distribute residual funds to the Public Justice

 8 Foundation pursuant to the provisions of Paragraph 78 of the settlement agreement, Objector

 9 Lindberg objects, among other things, to the selection of the Public Justice Foundation as a cy pres

10
     recipient and argues that any cy pres distribution should instead go to the Electronic Frontier
11
     Foundation. [Dkt. 382.] However, Objector Lindberg misunderstands her role as an objector, which
12
     ended when the Court granted final approval to the second settlement (to which Ms. Lindberg did
13

14 not object at the time), and fails to understand that she is not a party to the settlement agreement and

15 the selection of suitable organizations for receipt of residual funds under the cy pres doctrine.

16           Objector Lindberg is wrong to believe the relative merits of the Electronic Frontier
17
     Foundation have any bearing on Plaintiffs’ motion. While the Court must, of course, ultimately find
18
     that a selected cy pres recipient meets the appropriate legal standard, the selection of cy pres
19
     recipients by the settling parties is a matter of negotiation that is not required to result in a recipient
20
     that a class member, or even a court, considers ideal:
21

22           Objectors' argument misunderstands the cy pres doctrine and the principle from our
             case law that a cy pres remedy must provide the "next best distribution" absent a
23           direct monetary payment to absent class members. We do not require as part of that
             doctrine that settling parties select a cy pres recipient that the court or class members
24           would find ideal. On the contrary, such an intrusion into the private parties'
             negotiations would be improper and disruptive to the settlement process.
25

26 Lane v. Facebook, Inc., 696 F. 3d 811, 820-821 (9th Cir. 2012). The settlement agreement

27 negotiated by the parties states that residual funds will be distributed to “the Public Justice

28                                                       2
              PLAINTIFFS’ OPPOSITION TO ADMINISTRATIVE MOTION OF OBJECTOR LINDBERG
              FOR LEAVE TO FILE DECLARATION OF CINDY A. COHN, EXECUTIVE DIRECTOR OF
                               THE ELECTRONIC FRONTIER FOUNDATION
              Case 4:10-cv-01811-YGR Document 385 Filed 06/27/19 Page 3 of 5



     Foundation and/or The National Consumer Law Center upon motion to the Court.” Stipulation of
 1

 2 Class Action Settlement and Release, ¶ 78 [Dkt 360]. Thus, the issue to be decided by the Court in

 3 adjudicating Plaintiffs’ pending ministerial motion is not whether Public Justice is an ideal or

 4 superior recipient compared to other organizations that the parties did not select in their negotiated

 5
     settlement, but whether Public Justice is an adequate cy pres recipient for residual funds in this case.
 6
     See Nachshin v. AOL, LLC, 663 F.3d 1034, 1036 (9th Cir. 2011). Examination of the Electronic
 7
     Frontier Foundation, its history and its work is not necessary or relevant to that decision.
 8
            Therefore, the Court should deny Objector Lindberg’s motion for leave to file the proffered
 9

10 declaration.

11                                                         Respectfully submitted,

12 DATED: June 26, 2019                            By: ___/s/ Gordon M. Fauth, Jr.    ___________
                                                           Gordon M. Fauth, Jr. (SBN 190280)
13
                                                           gfauth@finkelsteinthompson.com
14                                                         K. Hope Echiverri Ranoa (SBN 298366)
                                                           hranoa@finkelsteinthompson.com
15                                                         FINKELSTEIN THOMPSON LLP
                                                           15 Shattuck Square, Suite 245
16                                                         Berkeley, CA 94704
                                                           Direct Telephone: (510) 238-9610
17
                                                           Telephone: (415) 398-8700
18                                                         Facsimile: (415) 398-8704

19                                                         James Pizzirusso (pro hac vice)
                                                           jpizzirusso@hausfeld.com
20                                                         HAUSFELD LLP
21                                                         1700 K. Street NW, Suite 650
                                                           Washington, DC 20006
22                                                         Telephone: (202) 540-7200
                                                           Facsimile: (202) 540-7201
23
                                                           Kathleen V. Fisher (SBN 70838)
24                                                         kfisher@calvofisher.com
25                                                         CALVO FISHER & JACOB LLP
                                                           555 Montgomery Street, Suite 1155
26                                                         San Francisco, CA 94111
                                                           Telephone: (415) 374-8370
27

28                                                     3
              PLAINTIFFS’ OPPOSITION TO ADMINISTRATIVE MOTION OF OBJECTOR LINDBERG
              FOR LEAVE TO FILE DECLARATION OF CINDY A. COHN, EXECUTIVE DIRECTOR OF
                               THE ELECTRONIC FRONTIER FOUNDATION
     Case 4:10-cv-01811-YGR Document 385 Filed 06/27/19 Page 4 of 5



                                           Facsimile: (415) 374-8373
 1

 2                                         Attorneys for Plaintiffs and the Class

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                     4
     PLAINTIFFS’ OPPOSITION TO ADMINISTRATIVE MOTION OF OBJECTOR LINDBERG
     FOR LEAVE TO FILE DECLARATION OF CINDY A. COHN, EXECUTIVE DIRECTOR OF
                      THE ELECTRONIC FRONTIER FOUNDATION
             Case 4:10-cv-01811-YGR Document 385 Filed 06/27/19 Page 5 of 5



                                      CERTIFICATE OF SERVICE
 1

 2
     The undersigned hereby certifies that a copy of the foregoing was served on all counsel
 3
     for all parties of record on June 26, 2019 via the Court’s CM/ECF system.
 4
                                                         By: /s/ Gordon M. Fauth, Jr.
 5                                                           Gordon M. Fauth, Jr.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   5
             PLAINTIFFS’ OPPOSITION TO ADMINISTRATIVE MOTION OF OBJECTOR LINDBERG
             FOR LEAVE TO FILE DECLARATION OF CINDY A. COHN, EXECUTIVE DIRECTOR OF
                              THE ELECTRONIC FRONTIER FOUNDATION
